IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-15-00235-CR

                  IN RE MATTHEW ALAN CLENDENNEN


                                Original Proceeding


                                       ORDER


      Relator Matthew Alan Clendennen’s Petition for Writ of Mandamus was filed on

July 1, 2015. Relator has since filed a Motion to File Appendix 5 by Hand. Relator’s

Motion to File Appendix 5 by Hand is granted. Because a copy of Appendix 5 has

already been filed, another copy need not be filed.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed July 16, 2015